L. M. McGinness sued his wife, Delia McGinness, for divorce, alleging in substance, that soon after their marriage, the defendant began a course of unkind and cruel treatment of plaintiff, which grew worse until plaintiff was forced, on July *Page 674 
15, 1935, to separate from her; that she would fuss, nag, quarrel, curse, and threaten plaintiff, and that about July 15, 1935, told plaintiff to get his clothing, leave and stay away, all of which rendered their living together as husband and wife insupportable.
The defendant's answer contained a general demurrer and a general denial. The general demurrer was overruled and, on trial before a jury, the defendant was found guilty of cruelty, as alleged, and the verdict meeting the approval of the court, judgment was rendered for plaintiff as prayed, from which defendant appealed.
Only one assignment of error is urged, that is, that the court erred in overruling defendant's general demurrer to plaintiff's petition. This assignment is overruled, on authority of McCullough v. McCullough,120 Tex. 209, 36 S.W.2d 459, Priddy v. Priddy, Tex. Civ. App.78 S.W.2d 1110, and other cases to the same effect, hence, the judgment below is affirmed.
Affirmed.